DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15, 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for determining quality of experience parameters of an encrypted video stream received at a client device, the method comprising:
extracting, from one or more encrypted video streams sent over a network from a content server to a plurality of client devices, a first instance of at least one stream-related feature associated with at least one of throughput of the one or more encrypted video streams, peak density of the one or more encrypted video streams, or quantity of the one or more encrypted video streams;
determining a first instance of at least one quality-related label of a plurality of quality-related labels based on applying a trained classifier to the first instance of the at least one stream-related feature extracted from the one or more encrypted video streams, the trained classifier being trained based on a training dataset, validated based on a validation dataset, and tested based on a test dataset, wherein each of the plurality of quality-related labels corresponds to a respective quality of experience parameter of the quality of experience parameters of the encrypted video stream received at the client device, and wherein the at least one quality-related label is associated with playback quality of the one or more encrypted video streams;
changing one or more first network parameters associated with the network to perform capacity enhancements at a radio access network used to connect the content server to a first subset of the plurality of client devices via the network or at a network core used to connect the content server to the first subset of the plurality of client devices via the network;
extracting, from the one or more encrypted video streams sent from the content server to the first subset of the plurality of client devices, a second instance of the at least one stream-related feature after the changing of the one or more first network parameters;
determining a second instance of the at least one quality-related label based on applying the trained classifier to the second instance of the at least one stream-related feature extracted after the changing of the one or more first network parameters;
analyzing the first instance of the at least one quality-related label determined before the changing of the one or more first network parameters and the second instance of the at least one quality-related label determined after the changing of the one or more first network parameters to determine a measurement of an impact of the changing of the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices; and
changing one or more second network parameters associated with the network used to connect the content server to a second subset of the plurality of client devices in view of the measurement of the impact of the changing of the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices, wherein the second subset is different from the first subset.
Shetty et al. (US 9659218), Gaunt et al. (US 2015/0363060), and Horev et al. (US 2016/0088322), Hui et al. (US 2016/0277952), and Liu et al. (US 2015/0296559). are the closest prior art relating to the Applicant's claimed invention. 
Shetty discloses predicting video start times for maximizing user engagement. A method includes applying a machine-learned model to audio-visual content features of segments of a target content item, the machine-learned model trained based on user interaction signals and audio-visual content features of a training set of content item segments, calculating, based on applying the machine-learned model, a salience score for each of the segments of the target content item, and selecting, based on the calculated salience scores, one of the segments of the target content item as a starting point for playback of the target content item.
Gaunt discloses a media item is presented via a media player, the media player configured to receive the media item, the media item being associated with a format and including an audio component. Responsive to a change in a display mode associated with the media player, a second media player is identified that is configured to receive a 
Horev discloses methods, systems, and computer readable media can be operable to facilitate an analysis and control of video quality of experience (VQoE) of services delivered to one or more client devices. A content version segment may be selected for delivery to a client device based upon an estimation of the video quality experienced by the client device and the bandwidth available for delivering content to the client device. Video quality estimation may be based upon information associated with the encoding of a media stream coupled with one or more parameters of the client device receiving the media stream. Video quality estimation for one or more client devices may be aggregated and displayed to a service operator and/or may be used to inform content selection decisions in an adaptive bit-rate delivery method.
Hui discloses a telecommunication carrier may use data collected from user devices to pinpoint sources of data interruptions in the communication connection between a carrier network and the user devices. The telecommunication carrier may receive multiple reports of detected data interruptions at one or more computing devices of a carrier network. The detected data interruptions include a data interruption to a user 
Liu discloses the present invention discloses a data transmission method and apparatus. According to the present invention, when transmitting data by using a first radio bearer, a UE receives radio resource control connection reconfiguration information sent by a base station; the UE obtains a second radio bearer according to the radio resource control connection reconfiguration information; the UE sends radio resource control connection reconfiguration completion information to the base station; the UE transmits a part of the data which has not been transmitted by using the second radio bearer. The solutions provided by the embodiments of the present invention are suitable to be adopted during switch between an adaptive streaming mode and a progressive download mode.
The prior art do not disclose or render obvious the amended features.

With respect to claim 8, the prior art of record fails to disclose singly or incombination or render obvious a system for determining quality of experience parameters of an encrypted video stream received at a client device, the system comprising:
a plurality of client devices configured to receive over a network from a content server, one or more encrypted video streams;
a classifier trained using a supervised machine learning algorithm and a training data set, validated based on a validation dataset, and tested based on a test dataset, wherein the classifier is configured to be applied to at least one stream-related feature, extracted from the one or more encrypted video streams without obtaining data directly from the client device and without decrypting the one or more encrypted video streams, to determine at least one quality-related label corresponding to the quality of experience parameters of the encrypted video stream of the one or more encrypted video streams received at the client device, wherein the at least one stream-related feature is extracted from the one or more encrypted video streams via a passive tap into the network, wherein the at least one stream-related feature is associated with at least one of throughput of the one or more encrypted video streams, peak density of the one or more encrypted video streams, or quantity of the one or more encrypted video streams, and wherein the at least one quality-related label is associated with playback quality of the one or more encrypted video streams; and
a network operator component configured to:
receive the at least one quality-related label from the classifier; 
change one or more first network parameters associated with the network to perform capacity enhancements at a radio access network used to connect the content server to a first subset of the plurality of client devices via the network or at a network core used to connect the content server to the first subset of the plurality of client devices via the network; 
analyze the at least one quality-related label determined before and after changing the one or more first network parameters to determine a measurement of an impact of changing the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices; and 
change one or more second network parameters associated with the network used to connect the content server to a second subset of the plurality of client devices in view of the measurement of the impact of changing the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices, wherein the second subset is different from the first subset.
Shetty et al. (US 9659218), Gaunt et al. (US 2015/0363060), and Horev et al. (US 2016/0088322), Hui et al. (US 2016/0277952), and Liu et al. (US 2015/0296559). are the closest prior art relating to the Applicant's claimed invention. 
Shetty discloses predicting video start times for maximizing user engagement. A method includes applying a machine-learned model to audio-visual content features of segments of a target content item, the machine-learned model trained based on user interaction signals and audio-visual content features of a training set of content item segments, calculating, based on applying the machine-learned model, a salience score for each of the segments of the target content item, and selecting, based on the calculated salience scores, one of the segments of the target content item as a starting point for playback of the target content item.

Horev discloses methods, systems, and computer readable media can be operable to facilitate an analysis and control of video quality of experience (VQoE) of services delivered to one or more client devices. A content version segment may be selected for delivery to a client device based upon an estimation of the video quality experienced by the client device and the bandwidth available for delivering content to the client device. Video quality estimation may be based upon information associated with the encoding of a media stream coupled with one or more parameters of the client device receiving the media stream. Video quality estimation for one or more client devices may be aggregated and displayed to a service operator and/or may be used to inform content selection decisions in an adaptive bit-rate delivery method.

Liu discloses the present invention discloses a data transmission method and apparatus. According to the present invention, when transmitting data by using a first radio bearer, a UE receives radio resource control connection reconfiguration information sent by a base station; the UE obtains a second radio bearer according to the radio resource control connection reconfiguration information; the UE sends radio resource control connection reconfiguration completion information to the base station; the UE transmits a part of the data which has not been transmitted by using the second radio bearer. The solutions provided by the embodiments of the present invention are suitable to be adopted during switch between an adaptive streaming mode and a progressive download mode.
The prior art do not disclose or render obvious the amended features.


extracting, from one or more encrypted video streams sent over a network from a content server to a plurality of client devices, a first instance of at least one stream-related feature associated with at least one of throughput of the one or more encrypted video streams, peak density of the one or more encrypted video streams, or quantity of the one or more encrypted video streams without obtaining data directly from the plurality of client devices and without decrypting the one or more encrypted video streams, wherein the extracting of the first instance of the at least one stream-related feature is via a passive tap into the network;
determining a first instance of at least one quality-related label of a plurality of quality-related labels based on applying a trained classifier to the first instance of the at least one stream-related feature extracted from the one or more encrypted video streams, the trained classifier being trained based on a training dataset, validated based on a validation dataset, and tested based on a test dataset, wherein each of the plurality of quality-related labels corresponds to a respective quality of experience parameter of quality of experience parameters of an encrypted video stream received at a client device, and wherein the at least one quality-related label is associated with playback quality of the one or more encrypted video streams;
changing one or more first network parameters associated with the network to perform capacity enhancements at a radio access network used to connect the content server to a first subset of the plurality of client devices via the network or at a network core used to connect the content server to the first subset of the plurality of client devices via the network;
extracting, from the one or more encrypted video streams sent from the content server to the first subset of the plurality of client devices, a second instance of the at least one stream-related feature after the changing of the one or more first network parameters;
determining a second instance of the at least one quality-related label based on applying the trained classifier to the second instance of the at least one stream-related feature extracted after the changing of the one or more first network parameters; 
analyzing the first instance the at least one quality-related label determined before the changing of the one or more first network parameters and the second instance of the at least one quality-related label determined after the changing of the one or more first network parameters to determine a measurement of an impact of the changing of the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices; and
changing one or more second network parameters associated with the network used to connect the content server to a second subset of the plurality of client devices in view of the measurement of the impact of the changing of the one or more first network parameters on the quality of experience parameters of the encrypted video stream received at the first subset of the plurality of client devices, wherein the second subset is different from the first subset.
Shetty et al. (US 9659218), Gaunt et al. (US 2015/0363060), and Horev et al. (US 2016/0088322), Hui et al. (US 2016/0277952), and Liu et al. (US 2015/0296559). are the closest prior art relating to the Applicant's claimed invention. 
Shetty discloses predicting video start times for maximizing user engagement. A method includes applying a machine-learned model to audio-visual content features of segments of a target content item, the machine-learned model trained based on user interaction signals and audio-visual content features of a training set of content item segments, calculating, based on applying the machine-learned model, a salience score for each of the segments of the target content item, and selecting, based on the calculated salience scores, one of the segments of the target content item as a starting point for playback of the target content item.
Gaunt discloses a media item is presented via a media player, the media player configured to receive the media item, the media item being associated with a format and including an audio component. Responsive to a change in a display mode associated with the media player, a second media player is identified that is configured to receive a corresponding media item, the corresponding media item being associated with a second format and including a second audio component that matches the audio component. A particular location is determined in the media item to cease presentation of the media item via the media player and a corresponding location in the corresponding media item to begin presentation of the corresponding media item using 
Horev discloses methods, systems, and computer readable media can be operable to facilitate an analysis and control of video quality of experience (VQoE) of services delivered to one or more client devices. A content version segment may be selected for delivery to a client device based upon an estimation of the video quality experienced by the client device and the bandwidth available for delivering content to the client device. Video quality estimation may be based upon information associated with the encoding of a media stream coupled with one or more parameters of the client device receiving the media stream. Video quality estimation for one or more client devices may be aggregated and displayed to a service operator and/or may be used to inform content selection decisions in an adaptive bit-rate delivery method.
Hui discloses a telecommunication carrier may use data collected from user devices to pinpoint sources of data interruptions in the communication connection between a carrier network and the user devices. The telecommunication carrier may receive multiple reports of detected data interruptions at one or more computing devices of a carrier network. The detected data interruptions include a data interruption to a user device that is detected by an agent application on the user device that monitors of at least one of an audio pathway or a video pathway of the user device. The telecommunication carrier may aggregate data interruption information from the multiple reports of the detected data interruptions, and analyze the data interruption information to pinpoint one or more sources of a detected data interruption.

The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180268567 A1	Hart; Bryan et al.
US 10474717 B2		Quennesson; Kevin

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        10/29/2021